NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

            DAWN SHIPLEY-JOHNSON,
                   Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent,
                          and
        UNITED STATES POSTAL SERVICE,
                  Intervenor.
              __________________________

                      2010-3155
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. NY4324100135-I-1.
               __________________________

              Decided: December 14, 2010
              __________________________

   DAWN SHIPLEY-JOHNSON, West Point, New York,
pro se.

    DAVID S. BROOKS, Attorney, Office of General Counsel,
Merit Systems Protection Board, of Washington, DC, for
respondent. With him on the brief were JAMES M.
SHIPLEY-JOHNSON   v. MSPB                                2


EISENMAN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.

   ARMANDO A. RODRIGUEZ-FEO, Trial Attorney, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, for intervenor.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and
REGINALD T. BLADES, JR., Assistant Director.
               __________________________

Before LOURIE, CLEVENGER, and MOORE, Circuit Judges.
PER CURIAM.


    Dawn Shipley-Johnson seeks review of the final deci-
sion of the Merit Systems Protection Board (“Board”)
dismissing her appeal for lack of jurisdiction. Shipley-
Johnson v. U.S. Postal Serv., Docket No. NY-4324-10-
0135-I-1 (May 28, 2010). We affirm.

                             I
    Ms. Shipley-Johnson, a long-time employee of the
United States Postal Service (“agency”), requested leave
without pay from August 1 through August 15, 2009, in
order to assist her children in beginning a school year, at
a time when her husband had been called to active mili-
tary duty in a foreign theater of war. The agency denied
her request. Ms. Shipley-Johnson nonetheless was absent
from work from August 3 through August 15, 2009. On
September 15, 2009, the agency notified Ms. Shipley-
Johnson of its intent to remove her from Federal employ-
ment due to her absence without leave. The agency
deferred the removal decision, however, until its Dispute
Resolution Team (“DRT”) considered the facts of the case.
3                                  SHIPLEY-JOHNSON   v. MSPB


On November 19, 2010, the DRT concluded that the
agency had failed to afford Ms. Shipley-Johnson her
rights to leave without pay under the Family and Medical
Leave Act (“FMLA”), and thus held that the proposed
removal action be rescinded. The DRT ordered Ms. Ship-
ley-Johnson to be “made whole for any losses suffered due
to this action” and her record to be corrected to reflect the
rescission.
                             II
    Ms. Shipley-Johnson appealed to the Board asserting
violation of her rights under the Uniformed Services
Employment and Reemployment Rights Act of 1994
(“USERRA”). She alleged that the agency’s proposed
removal action was a discriminatory or retaliatory act
against her on account of her exercise of USERRA rights.
Even though the proposed removal had been rescinded,
she emphasized that the agency’s proposed removal action
had caused her genuine adversity, including emotional
and physical duress. She sought compensation “for the
damages: punitive, compensatory, adverse action, defa-
mation, ridicule, intentional infliction of emotional dis-
tress, etc.” The Board issued a show cause order asking
Ms. Shipley-Johnson to demonstrate that the Board had
jurisdiction over her USERRA complaint. In response,
she pointed to 38 U.S.C. § 4311(b), which protects non-
military personnel from retaliation or discrimination
when such non-military persons take actions “to enforce a
protection afforded to any person under this chapter [i.e.
Chapter 43 of USERRA].” In ordinary English, section
4311(b) protects a non-military person who helps a mili-
tary person enforce his Chapter 43 USERRA rights, when
an employer has taken a retaliatory or discriminatory act
against the non-military person. To succeed with a sec-
tion 4311(b) claim, the non-military person (in this case,
Ms. Shipley-Johnson) must identify a USERRA right that
SHIPLEY-JOHNSON   v. MSPB                               4


she was helping to enforce. As the rights she was helping
to enforce, Ms. Shipley-Johnson pointed to Section 308
and Section 702 of the Servicemembers Civil Relief Act
(“SCRA”), 50 App. U.S.C. §§ 538 and 592. Because the
rights afforded to servicemembers in the two statutes Ms.
Shipley-Johnson cited are not rights “afforded to any
person” under Chapter 43, the Board held that Ms. Ship-
ley-Johnson failed to identify any protection for a person
under Chapter 43 that she was attempting to enforce.
Absent any such Chapter 43 right, the Board concluded
that Ms. Shipley-Johnson had failed to establish jurisdic-
tion over her USERRA claim.
                            III
    Ms. Shipley-Johnson timely sought review of the
Board’s final decision in this court. We must affirm the
Board’s final decision unless we determine that it is
arbitrary, capricious, an abuse of discretion or otherwise
not in accordance with law. 5 U.S.C. § 7703(c).
    As the Board clearly explained in its decision, Ms.
Shipley-Johnson’s USERRA claim cannot proceed unless
she can point to a Chapter 43 right that she was seeking
to enforce. In her informal brief to this court, Ms. Ship-
ley-Johnson again points to sections 308 and 702 of
SCRA. We agree with the Board that the rights afforded
under those two statutes are not rights afforded under
Chapter 43. We therefore hold that the Board committed
no error in dismissing Ms. Shipley-Johnson’s USERRA
claim.
    With regard to Ms. Shipley-Johnson’s dismay over the
agency’s refusal to grant her leave without pay to get her
children started in a new school year, the Board noted
that it “can understand her sense of aggrievement at the
agency’s denial of her request and the issuance of the
5                                SHIPLEY-JOHNSON   v. MSPB


Notice of Removal based on her absence following the
denial.”
As previously discussed, the DRT ordered the agency to
rescind the proposed removal and make Ms. Shipley-
Johnson whole for her losses. We understand that Ms.
Shipley-Johnson has reason to be upset, but USERRA
provides her no avenue for relief. We affirm the Board’s
final decision.
                         COSTS
    No costs.